ON MOTION TO DISMISS APPEAL
CULPEPPER, Judge.
Plaintiff-appellant, State Farm Mutual Automobile Insurance Company, moves to dismiss their appeal in the above-captioned suit. The appeal was lodged with this court on May 22, 1974. No Opposition to the motion has been filed. We dismiss.
Rule VII, Section III, of the Uniform Rules-Courts of Appeal provides, in pertinent part, as follows:
“In the absence of a timely answer to the appeal or other formal action to amend or modify the judgment appealed, the appellant alone may, by his formal motion to dismiss, on leave of the court, forthwith abandon his appeal and obtain its dismissal.”
There being no answer to the appeal, or other formal action to amend or modify the judgment appealed from in this case, we dismiss plaintiff-appellant’s appeal, and in accordance with his wishes,- remand this matter to the District Court for further proceedings in accordance with law. The costs of this appeal to be borne by the plaintiff-appellant.
Appeal dismissed.